Title: To Thomas Jefferson from Jared Mansfield, 5 November 1803
From: Mansfield, Jared
To: Jefferson, Thomas


          
            Sir,
            Marietta Novemb 5th 1803
          
          Agreeably to instructions received from the Secretary of the Treasury, I set out from New Haven About the end of September & arrived in this place the 26th ultimo. Some troubles & inconveniences experienced on my journey, have prevented me from addressing you on a subject which I intended should have been understood previous to my entering on the duties of Surveyor General. It was my intention to have requested the favour of a reservation of my commission of Captain in the Corps of Engineers, in case of any unauspicious circumstance which might occur to me in this country. The reasons for this request are more immediately these—1st. The weak state of my nerves, & badness of my health in general, which prevent me from any certain calculation of what I may be able to perform. I recollect to have stated this, when I had the honor of conversing with you at the city of Washington—2d The particular esteem & attachment, which I had acquired from the whole corps of Engineers, & the improvements which I was about to advance, rendered the situation extremely pleasant, though not profitable. It would be above all things a most desirable object, when through bodily debility, or indeed any circumstances, the public interest might be more promoted by my removal, that I might be reinstated in the Corps of Engineers. I have no doubt, that the same Goodness & Attention which have thus far advanced me, would be extended to the provision of some suitable place, if it were possible that I could be of any Utility. To me it appears, that a man of science, with habits of sobriety, though advanced in years, or in a state of debility arising from disease, or naturally weak nerves, would not be, by any means, unfit for the instruction & education of youth. This would more particularly be the case, when by long habit & experience the person had acquired talents for the business. 
          
          I do not know how far the granting of this request may be consistent with the rules established by Government. I think I have been informed that, it is not a novel procedure—
          At any rate I conceive that a reappointment might take place, & I must in conformity to my wishes, humbly beg the favour in such case, as I have suggested, that you would regard one who is with the most sincere Attachment
          Your devoted Humbe. Servt,
          
            
              Jared Mansfield
            
            Surveyer General
          
        